                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT DOLAN, et al.,

              Plaintiffs,

v.                                                       No. CV 20-1304 WJ/CG

CIMAREX ENERGY CO.,

              Defendant.

                ORDER EXTENDING MOTION TO COMPEL DEADLINE

       THIS MATTER is before the Court on Plaintiffs’ Unopposed Motion to Extend

Deadline to File Motion to Compel Under D.N.M.L.R. 26.6 (the “Motion”), (Doc. 30), filed

June 21, 2021. The Court, having reviewed the Motion and noting it is unopposed, finds

the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiffs shall have until July 13, 2021, to

file a motion to compel discovery responses to Plaintiffs’ first set of interrogatories and

requests for production.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
